DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2018 and 9/2/2021 are compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
a) a wire locking feature configured to immobilize a section of the wire as set forth in Claim 1;
b) a first wire contacting feature that is configure to contact a wire at a first location as set forth in Claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
a) the wire locking feature as set forth in Claim 1 is being interpreted as element 114 (see paragraph 0045 of the printed publication of the instant application) and an opening shape.
b) the first wire contacting feature as set forth in Claim 17 is being interpreted as element 122 (see paragraph 0045 of the printed publication of the instant application) and a finger shape.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20050090835 A1 to Deal et al. (hereinafter, Deal). 
Regarding Claim 1, Deal discloses a device comprising inter alia: 
a body (holder 106) comprising an opening (as defined by slits 142 and 154 and hole 149) through which a wire is configured to extend (as best seen in Fig. 1); 
a channel defined by an upper wire guiding portion (posts 110 and 114) and a lower wire guiding portion (central spine 130); and 
a wire locking feature (guide grooves 116 and 120) configured to immobilize a section of the wire, wherein the channel is configured to guide the wire along a path between the body and the wire locking feature ([0048] Guide grooves 116, 118, 120 prevent the wire guide 134 from slipping off securing posts 110, 112, and 114).
Regarding Claim 2, Deal discloses wherein the upper wire guiding portion comprises a first wire contacting feature that is configured to contact the wire at a first location ([0050] Optionally, friction pads can be added to guide grooves 116, 118, 120. These friction pads further prevent a wire guide from slipping off securing posts 110, 112, 114. Moreover, such friction pads can further limit the longitudinal sliding or movement of an elongate medical device that is engaged by the wire guide holder. Friction pads can be formed of compliant or tacky materials, for example, rubber) (or alternatively, holder body 102).
Regarding Claim 3, Deal discloses wherein the first wire contacting feature is a finger comprising a sloped surface that slopes downwardly in a direction of the opening (holder body 102).  
Regarding Claim 4, Deal discloses wherein the finger is located laterally above the opening (holder body 102 is located above the opening(s) as best seen in Fig. 5). 
Regarding Claim 5, Deal discloses wherein the upper wire guiding portion comprises a second wire contacting feature (post 112) that is configured to contact the wire at a second location.  
Regarding Claim 6, Deal discloses wherein the second location is proximal to the first location (as best seen in Fig. 1).  
Regarding Claim 7, Deal discloses wherein the second wire contacting feature is a ceiling of the upper wire guiding portion (guide groove 118).  
Regarding Claim 8, Deal discloses wherein the second wire contacting feature is an inside surface of a side wall of the channel (central spine 130).  
Regarding Claim 9, Deal discloses wherein the channel extends along a center axis that is substantially perpendicular to a center axis that the opening extends along (as demonstrated below in annotated Fig. 5).  

    PNG
    media_image1.png
    567
    572
    media_image1.png
    Greyscale

Regarding Claim 10, Deal discloses wherein the wire locking feature is located on the upper wire guiding portion (guides 116 and 120), and wherein the lower wire guiding portion comprises another wire locking feature (guide 118).  
Regarding Claim 11, Deal discloses wherein the wire locking feature on the upper wire guiding portion is generally aligned with the wire locking feature on the lower wire guiding portion (all of guides 116, 118 and 120 are aligned).  
Regarding Claim 12, Deal discloses wherein the channel comprises opposing walls between which the wire is routed (as best seen in Fig. 1).  
Regarding Claim 13, Deal discloses wherein a gap is defined between an end of the one of the opposing walls and the lower wire guiding portion, the wire is routed into the channel through the gap (as best seen in Fig. 1).  
Regarding Claim 14, Deal discloses wherein the body comprises one or more flexible fingers (clamps 126 and 128) that are configured to engage an access port of a medical device.  

Regarding Claim 16, Deal discloses wherein the cap comprises an opening (slit 142) and the body comprises a barb that is configured to engage the opening to connect the cap and the body (seal holder 138).  
Regarding Claim 17, Deal discloses a device comprising: 
a body (holder 106) comprising an opening (as defined by slits 142 and 154 and hole 149) through which a wire is configured to extend (as best seen in Fig. 1); and 
a wire guide comprising a channel defined by an upper wire guiding portion (posts 110 and 114), an opposing lower wire guiding portion (central spine 130),
wherein a section of the wire is configured to be routed into the channel (as best seen in Fig. 1), and 
wherein the wire guide comprises a first wire contacting feature (guide grooves 116 and 120)  that is configured to contact the wire at a first location, the first location is distal of the section of the wire that is routed into the channel ([0048] Guide grooves 116, 118, 120 prevent the wire guide 134 from slipping off securing posts 110, 112, and 114) (or alternatively, holder body 102).  
Regarding Claim 18, Deal discloses wherein the first wire contacting feature is a finger that slopes in a direction of the opening (holder body 102).
Regarding Claim 19, Deal discloses wherein the upper wire guiding portion comprises a second wire contacting feature that is configured to contact the wire at a second location (post 112).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791